ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Supreme Foodservice GmbH                     )       ASBCA No. 59487
                                             )
Under Contract No. SPM300-05-D-3130          )

APPEARANCES FOR THE APPELLANT:                       Daniel P. Graham, Esq.
                                                     Philip J. Davis, Esq.
                                                     Tyler E. Robinson, Esq.
                                                      Wiley Rein LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Kristin K. Bray, Esq.
                                                     John F. Basiak, Jr., Esq.
                                                     Corinne Foley Petersen, Esq.
                                                     Kari L. Scheck, Esq.
                                                      Trial Attorneys
                                                      DLA Troop Support
                                                      Philadelphia, PA

                                ORDER OF DISMISSAL

       Pursuant to the parties' Stipulation of Dismissal with Prejudice, dated 19 May 2015,
this appeal is hereby dismissed with prejudice.

       Dated: 21 May 2015


                                                 c
                                                  oministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59487, Appeal of Supreme
Foodservice GmbH, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals